Order entered May 18, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00075-CR

                           WINTER KAY ARTHUR, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 2
                               Kaufman County, Texas
                        Trial Court Cause No. 16-30605-CC2-M

                                         ORDER
       Before the Court is appellant’s May 16, 2018 motion for extension of time to file

appellant’s brief. We GRANT the motion. Appellant’s brief shall be due on July 16, 2018.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE